331 S.W.3d 351 (2011)
Jerron ATKINS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94299.
Missouri Court of Appeals, Eastern District, Division Four.
February 15, 2011.
Maleaner R. Harvey, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and LUCY D. RAUCH, SP. J.


*352 ORDER
PER CURIAM.
Jerron Atkins ("Movant") appeals from the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant contends the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief because Movant proved, by a preponderance of the evidence, his plea counsel was ineffective for failing to inform him that self-defense was a plausible defense available to him before advising him to plead guilty to second-degree murder and armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).